UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q forms will be filed for these series, as appropriate. Systematic International Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Systematic International Equity Fund July 31, 2009 (Unaudited) Common Stocks99.1% Shares Value ($) Australia5.5% BHP Billiton 917 29,028 Coca-Cola Amatil 4,245 33,124 Cochlear 754 35,087 Computershare 5,927 48,728 Foster's Group 8,613 38,827 James Hardie Industries 6,990 a 30,341 Newcrest Mining 1,300 32,617 Oil Search 6,725 31,722 Rio Tinto 384 19,398 Woodside Petroleum 1,200 45,865 Woolworths 1,333 30,380 Belgium2.2% Ackermans & Van Haaren 418 29,312 Bekaert 110 13,709 Delhaize Group 522 37,327 Groupe Bruxelles Lambert 398 31,585 Mobistar 550 35,053 China.6% Tencent Holdings 3,200 Denmark.8% Coloplast, Cl. B 378 27,710 William Demant Holding 460 a 27,381 Finland1.3% Konecranes 1,635 44,580 Nokia 1,045 13,911 Tieto 1,540 26,383 France10.3% ADP 448 36,160 AXA 3,210 67,850 BNP Paribas 93 6,780 Cie Generale d'Optique Essilor International 692 38,367 CNP Assurances 409 37,373 Eutelsat Communications 1,236 a 34,537 Fonciere des Regions 355 31,123 Gecina 477 39,269 Hermes International 301 45,239 Iliad 297 31,706 Maurel et Prom 1,883 32,635 Neopost 320 27,252 Sanofi-Aventis 1,270 83,193 Societe Des Autoroutes Paris-Rhin-Rhone 191 13,753 Technip 640 38,695 Total 1,200 66,550 Unibail-Rodamco 230 40,190 Zodiac Aerospace 760 29,345 Germany5.6% Allianz 291 28,701 Aurubis 629 21,911 BASF 242 12,127 Deutsche Euroshop 864 26,230 E.ON 870 32,935 Fraport 390 17,888 Munchener Ruckversicherungs 447 67,591 Puma 135 34,217 Siemens 1,011 80,694 Software 350 26,190 Solarworld 1,180 28,692 Greece1.1% National Bank of Greece 1,327 a 38,735 OPAP 1,400 33,623 Hong Kong5.3% Cheung Kong Holdings 4,000 51,664 Hang Lung Group 10,000 51,806 Hang Lung Properties 5,000 18,322 Henderson Land Development 8,000 52,851 Hong Kong Exchanges & Clearing 3,300 62,253 Hopewell Holdings 8,000 26,116 Hutchison Whampoa 5,000 37,451 Link REIT 13,500 30,658 Wheelock & Co. 10,000 28,387 Ireland.5% Kerry Group, Cl. A 1,461 Italy3.1% Assicurazioni Generali 1,609 36,670 Atlantia 1,552 34,243 Davide Campari-Milano 3,258 27,792 ENI 872 20,296 Lottomatica 1,270 26,880 Mediobanca 2,483 34,859 Snam Rete Gas 6,856 30,024 Japan19.8% Acom 910 19,330 Astellas Pharma 1,000 38,151 Bank of Kyoto 3,000 27,202 Chubu Electric Power 600 14,457 Chugoku Bank 2,000 26,970 eAccess 41 31,847 Electric Power Development 1,000 29,696 Gunma Bank 7,000 40,687 Hankyu Hashin Holdings 6,000 27,646 Hiroshima Bank 6,000 24,983 Hokuhoku Financial Group 17,000 38,806 Honda Motor 400 12,893 HOYA 1,600 38,637 Ibiden 1,000 33,289 INPEX 4 30,605 Itochu 3,000 22,447 Iyo Bank 2,000 20,925 Japan Steel Works 2,000 26,209 JGC 1,000 17,332 Joyo Bank 6,000 30,563 Jupiter Telecommunications 23 19,324 Keyence 100 19,752 Kubota 5,000 45,020 Kyushu Electric Power 1,400 30,182 Makita 1,000 24,835 Mitsubishi Estate 1,000 16,666 Mitsubishi UFJ Financial Group 3,800 22,730 Mitsui OSK Lines 3,000 18,293 Nishi-Nippon City Bank 3,000 7,609 Nisshinbo Holdings 3,000 38,394 Nitori 400 28,661 Odakyu Electric Railway 2,000 17,289 ORIX 650 41,147 Pacific Metals 1,000 7,979 Point 190 10,240 Rakuten 66 42,407 Resona Holdings 2,000 29,548 Rohm 500 37,199 Sapporo Hokuyo Holdings 5,000 16,856 Seven & I Holdings 1,800 42,230 Shimachu 1,500 31,863 Sony Financial Holdings 10 30,827 Sumitomo 4,300 42,580 Sumitomo Metal Mining 2,000 30,119 Suruga Bank 2,000 21,263 Toyota Motor 1,410 59,455 Yahoo! Japan 102 33,470 Yamaguchi Financial Group 2,000 27,371 Luxembourg.9% Oriflame Cosmetics 371 18,406 Tenaris 2,800 42,462 Netherlands2.8% Akzo Nobel 719 39,449 Corio 592 32,806 Koninklijke DSM 915 32,708 KONINKLIJKE KPN 2,860 42,985 Koninklijke Vopak 656 a 39,326 Norway1.2% DNB NOR 3,800 a 33,069 Fred Olsen Energy 800 29,100 Norsk Hydro 3,500 a 20,556 Portugal.5% Portugal Telecom 3,401 Singapore.6% Oversea-Chinese Banking 8,000 Spain7.0% Abertis Infraestructuras 1,553 32,162 ACS Actividades de Construccion y Servicios 684 36,452 Banco de Sabadell 4,574 30,510 Banco Santander 3,057 44,268 Bankinter 2,089 23,730 Criteria Caixacorp 4,400 21,166 EDP Renovaveis 2,519 a 25,865 Enagas 1,765 34,905 Iberdrola 4,895 42,000 Red Electrica 817 38,392 Telefonica 4,389 109,192 Zardoya Otis 1,587 36,055 Sweden1.7% Boliden 3,952 42,581 Kungsleden 4,700 25,272 Swedish Match 2,396 45,739 Switzerland4.9% Baloise Holding 397 31,651 Banque Cantonale Vaudoise 60 21,167 Geberit 263 36,694 Kuehne & Nagel International 212 17,656 Nestle 2,390 98,359 Novartis 918 42,041 Roche Holding 343 54,082 Sonova Holding 390 34,396 United Kingdom23.4% Admiral Group 1,740 27,802 Aggreko 4,000 36,550 Amlin 5,377 29,865 Antofagasta 3,214 40,642 Ashmore Group 7,157 25,166 AstraZeneca 415 19,431 BG Group 4,630 77,265 BHP Billiton 2,445 63,837 BP 11,478 95,330 British American Tobacco 2,400 74,489 Cable & Wireless 11,850 28,544 Dana Petroleum 1,340 a 30,733 De La Rue 1,759 24,462 Drax Group 2,739 18,313 Fresnillo 3,304 34,467 GlaxoSmithKline 2,547 48,886 Greene King 3,828 27,033 Heritage Oil 3,517 a 32,019 Hiscox 5,574 28,166 HSBC Holdings 8,577 86,789 Informa 6,220 24,911 Intercontinental Hotels Group 3,339 37,872 Intertek Group 2,324 40,335 Meggitt 6,175 18,636 Next 1,426 40,614 Northumbrian Water Group 6,790 26,484 Premier Oil 1,521 a 31,429 Reckitt Benckiser Group 963 46,265 Royal Dutch Shell, Cl. A 1,965 51,600 Royal Dutch Shell, Cl. B 1,664 43,196 SOCO International 1,554 a 33,669 Standard Life 9,700 32,050 Thomas Cook Group 6,315 22,891 Ultra Electronics Holdings 888 16,910 Unilever 1,350 35,631 United Business Media 4,218 29,893 Vedanta Resources 1,100 32,413 Venture Production 2,634 36,740 Vodafone Group 31,000 63,539 VT Group 3,350 26,301 Whitbread 2,068 29,899 William Hill 6,689 20,504 Total Common Stocks (cost $6,858,299) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.33%, 12/24/09 (cost $11,984) 12,000 b Total Investments (cost $6,870,283) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Non-income producing security. b All or partially held by a broker as collateral for open financial futures positions. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $6,870,283. Net unrealized depreciation on investments was $126,670 of which $739,372 related to appreciated investment securities and $866,042 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long Australian Dollar 1 83,210 September 2009 5,071 Japanese Yen 1 131,913 September 2009 4,715 Swiss Franc 1 117,025 September 2009 2,371 Financial Futures Short British Pound 2 (208,588) September 2009 (8,070) Euro 1 (178,175) September 2009 (4,717) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 6,731,629 - - U.S. Treasury Securities - 11,984 - Other Financial Instruments+ 12,157 - - Liabilities ($) Other Financial Instruments+ (12,787) - -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
